RESPONSE TO AMENDMENT

Claims 1, 3-9, 11, 12, and 28-30 are pending in the application.  Claims 2, 10, and 13-27 have been canceled.  
Amendments to the claims, filed July 28, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1, 7-9, 12, and 28-30 over Kobrin (U.S. Pat. Pub. 2005/0271900), made of record in the office action mailed April 28, 2022, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed July 28, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3-9, 11, 12, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobrin (U.S. Pat. Pub. 2005/0271900) in view of Nakata (U.S. Pat. Pub. 2007/0026689).
Regarding claims 1 and 9, Kobrin teaches a multi-layer moisture barrier coating for protecting a substrate from moisture (Abstract), comprising: an inorganic layer disposed directly on the substrate (oxide-based layer, Abstract), the inorganic layer comprising an oxide or nitride of an element selected from the group consisting of silicon, aluminum, and titanium (Paragraph [0036]), wherein the inorganic adhesion layer has a thickness in the range of approximately 5 to 200 angstroms (about 0.5 nm to about 15 nm = about 5 to about 150 angstroms, Paragraph [0047]); and an organic silicon-containing protective layer disposed directly on the inorganic layer (organic-based layer, Abstract; Paragraph [0040]), wherein the substrate is silicon, metal, or a polymer (Paragraph [0036]).
Kobrin fails to teach wherein the organic silicon-containing protective layer is defined from an organic silicon-containing precursor having at least two silicon atoms.
Nakata teaches a multi-layer moisture barrier coating for protecting a substrate from moisture (Paragraphs [0009] and [1059]), comprising: an inorganic adhesion layer disposed directly on the substrate (underlying layer, porous silica film, Paragraphs [0973] and [1059]), the inorganic adhesion layer comprising an oxide of an element selected from the group consisting of silicon (underlying layer, porous silica film, Paragraphs [0973] and [1059]); and an organic silicon-containing protective layer disposed directly on the inorganic layer (silica film, Abstract; Paragraph [0973]), wherein the substrate is silicon (Paragraphs [0965] and [1059]).  Nakata further teaches wherein the organic silicon-containing layer is defined from an organic silicon-containing precursor having at least two silicon atoms (Paragraphs [0025] and [0634]-[0657]) and that it is necessary for the silicone polymer that forms the organic silicon-containing layer to contain CHx, an Si-O-Si bond, an Si-CH3 and an Si-CHx- bond as part of its structure in order to provide excellent etching resistance, chemical resistance, moisture resistance, and adhesiveness to the underlying layer (Paragraphs [0026] and [1041]). 
Kobrin and Nakata both relate to multi-layered coatings comprising an inorganic adhesion layer disposed directly on a substrate and an organic silicon-containing protective layer disposed directly on the inorganic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the organic silicon-containing layer (organic-based layer) of Kobrin to be defined from an organic silicon-containing precursor having at least two silicon atoms as taught by Nakata in order to provide the surface with excellent etching resistance, chemical resistance, and moisture resistance.
Regarding claim 3, Nakata teaches wherein the organic silicon-containing precursor includes a carbon chain having a substitution at each end (Paragraphs [0634]-[0657]).
Regarding claim 4, Nakata teaches wherein the organic silicon-containing precursor includes at least two carbon-silicon bonds (Paragraphs [0634]-[0657]).
Regarding claim 5, Nakata teaches wherein the organic silicon-containing precursor is a bis(trichlorosilyl)alkane precursor (Paragraphs [0634]-[0640]).
Regarding claims 6 and 11, Nakata teaches wherein the organic silicon-containing precursor is 1,2-bis(trichlorosilyl)ethane (Paragraph [0638]).
Regarding claim 7, Kobrin teaches wherein the organic silicon-containing protective layer has a thickness in the range of approximately 20 to 200 angstroms (4 nm = 40 angstroms; Table I, Run No. 1).
Regarding claim 8, Kobrin teaches wherein the substrate includes a device selected from the group consisting of a MEMS device (Paragraph [0006]).
Regarding claim 12, Kobrin teaches wherein the organic silicon-containing protective layer has a thickness in the range of approximately 20 to 200 angstroms (4 nm = 40 angstroms; Table I, Run No. 1).
Regarding claim 28, Kobrin teaches wherein the organic silicon-containing protective layer is formed using vapor deposition (Paragraph [0029]).
Regarding claim 29, Kobrin teaches further comprises a functional layer disposed on the organic silicon-containing protective layer opposite of the inorganic adhesive layer (the mulit-layer structure can comprise another set of oxide-base layer/organic-based layer over the original organic silicon-containing layer, Paragraphs [0145]-[0148]).
Regarding claim 30, Kobrin teaches wherein the functional layer is a self-assembled monolayer (Paragraph [0148]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 28, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Nakata specifically uses silica as its inorganic adhesion layer because it “excels in properties of etching resistance, chemical resistance, and moisture resistance with superior adhesive properties and has a low dielectric constant.”  Applicant argues that, in contrast, Korbin’s inorganic oxide layer used in the combination includes an aluminum oxide or a titanium oxide and that applying Nakata’s organic layer to Kobrin’s inorganic layer would eliminate the benefits of Nakata’s organic-containing protective layer formulation for Nakata’s silica layer.
However, Nakata’s silica film corresponds to the organic silicon-containing protective layer of the claims and the organic-layer of Kobrin, not to the inorganic adhesion layer.  Additionally, the advantages Applicant describes in Nakata are in regards to the silica film (organic silicon-containing protective layer) of Nakata and do not apply to the underlying layer of Nakata.  Further, Nakata teaches an underlying layer can be present between the substrate and the silica film and the underlying layer can be made of, for example, silica, but it is not limited to such (Paragraph [1012]).  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that Office Action’s rationale for combining Kobrin and Nakata fails to provide any reasonable benefit as the “excellent etching resistance, chemical resistance, and moisture resistance” apply to Nakata’s silica and Nakata’s silica is not part of the proposed combination.
	However, as discussed above, Nakata’s silica film corresponds to the organic silicon-containing protective layer of the claims and the organic-layer of Kobrin and it is in fact a part of the proposed combination.  As such, Applicant’s arguments are deemed unpersuasive.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

				


/EMV/
Elaine M. Vazquez
Examiner, Art Unit 1788
October 31, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788